Citation Nr: 1508974	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  10-18 480A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for status post anterior cruciate ligament (ACL) reconstruction, as a residual of a left knee injury based on the extent there is consequent limitation of motion.

2.  Entitlement to an initial rating higher than 10 percent for the separate instability component of this left knee disability.

3.  Entitlement to a rating higher than 10 percent for hypertensive vascular disease.

4.  Entitlement to service connection for a right shoulder condition, including secondary to the use of a cane for the service-connected left knee disability.

(Additional claims of entitlement to a compensable rating for status post fracture of the fourth metacarpal of the left hand, and for service connection for chronic sinusitis, left elbow bursitis, left ventricular hypertrophy, an acquired psychiatric disorder, obstructive sleep apnea, and a left ankle disorder characterized by weakness and foot drop, will be discussed in a separate Board decision.)


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active military service from September 1986 to February 1991.

This appeal to the Board of Veterans' Appeals (Board/BVA) of these claims originated from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  However, another rating decision since issued in March 2010, during the pendency of this appeal of these claims, assigned the separate 10 percent rating for the instability component of the Veteran's left knee disability, retroactively effective from December 13, 2007.  He has continued to appeal for even higher ratings for this disability.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (It is presumed a Veteran is seeking the greatest possible rating unless he specifically indicates otherwise).


In support of his claims, the Veteran testified at a December 2013 hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board, in other words at a Travel Board hearing.  A copy of the hearing transcript is of record.  The Board subsequently remanded these claims in April 2014 for further development and consideration, but the Agency of Original Jurisdiction (AOJ) continued to deny them on remand, so they are again before the Board.

That April 2014 remand identified additional claims for which the Veteran had filed a timely notice of disagreement (NOD) to initiate an appeal, but had not in response been provided the required statement of the case (SOC) and the additional time and information after that necessary to complete the steps required to perfect his appeal of these other claims to the Board, including by filing a timely substantive appeal (VA Form 9 or equivalent statement concerning them).  The Board therefore remanded these other claims.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  On remand, this required SOC was provided in September 2014, and in response the Veteran filed a timely substantive appeal (on VA Form 9).  In support of these other claims, he also even more recently testified at an October 2014 Travel Board hearing before a different VLJ of the Board.  As a result, these other claims will be addressed in a separate decision.  See 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2014) (indicating that the VLJ who conducts a hearing on an appealed issue must participate in any decision made on that appeal).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).  This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS).  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claims for benefits.



FINDINGS OF FACT

1.  Prior to December 9, 2013, the Veteran's left knee disability was not manifested by flexion limited to 45 degrees or less, extension limited to 30 degrees or less, or instability of moderate severity.

2.  Since December 9, 2013, left knee flexion has been limited by pain to 20 degrees.

3.  His hypertensive vascular disease is not manifested by systolic blood pressure of 200mm or greater or by diastolic blood pressure of 110mm or greater.

4.  The evidence is in relative equipoise, however, so meaning about evenly balanced for versus against the claim, as to whether his right shoulder tendonitis and bursitis were caused or are being permanently worsened by his service-connected left knee disability, in particular, the resultant need to use a cane to assist with ambulation.


CONCLUSIONS OF LAW

1.  The criteria for a separate 20 percent rating for left knee limitation of flexion have been met only since December 9, 2013.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.14, 4.40, 4.45, 4.68, 4.71a, Diagnostic Code (DC) 5260 (2014).

2.  The criteria have not been met at any relevant time at issue for a rating higher than 30 percent for the left knee limitation of extension or for a rating higher than 10 percent for the left knee instability,.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.14, 4.40, 4.45, 4.68, 4.71a, DCs 5257, 5261 (2014).

3.  The criteria are not met for a rating higher than 10 percent for the hypertensive vascular disease.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.104, DC 7101.

4.  But resolving all reasonable doubt in his favor, the criteria are met for entitlement to service connection for the Veteran's right shoulder tendonitis and bursitis.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence he is expected to provide versus that VA will obtain for him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was provided this required notice and information in letters dated in December 2007 and January 2008, prior to the initial adjudication of his claims in the November 2008 decision at issue in this appeal, so in the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the processing and adjudication of his claims, certainly none that he and his representative consider unduly prejudicial - meaning necessarily outcome determinative of his claims.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).


VA also has a duty to assist the Veteran in obtaining potentially relevant records and providing an examination or medical opinion when necessary to make a decision on a claim.  This additional obligation does not apply if there is no reasonable possibility the assistance would aid in substantiating the claim.  To this end, the Veteran's service treatment records (STRs), Social Security Administration (SSA) records, and post-service VA and private treatment records have been obtained and associated with his claims file for consideration.

The Veteran was also provided VA examinations that, collectively, contain a description of the history of the disabilities at issue, document and consider the relevant medical facts and principles, record the relevant findings for rating the service-connected disabilities at issue, and provide opinions regarding the etiology of his claimed right shoulder condition that he additionally is trying to establish as a service-connected disability.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran also had a hearing before the Board.  The hearing was appropriately conducted as the presiding VLJ - the undersigned - duly explained the issues and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the Veteran's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Indeed, it was partly because of his hearing testimony that the Board subsequently in April 2014 elected to remand, rather than immediately decide, these claims, owing to their need for further development.

II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate DCs.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  All reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

Where entitlement to compensation already has been established and increase in disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  But even in assessing the present level of disability, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged" rating.  See Fenderson v. West, 12 Vet. App 119 (1999).  The U.S. Court of Appeals for Veterans Claims (Court/CAVC) also has held that staged ratings are appropriate for an increased-rating claim, so even in established-rating claims, when the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see also Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment owing to a mental disorder).

A.  Left Knee Disability

The Veteran currently has a 30 percent rating under DC 5261, as well as a 10 percent rating under DC 5257.  In addition, he has a 10 percent rating for left peroneal nerve neuralgia prior to February 3, 2012, and a 20 percent rating from that date onwards.  He also has an additional 10 percent rating for residual scars of the left knee effective from February 3, 2012.  These ratings are relevant to the application of the "amputation rule", which holds that the combined ratings for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  38 C.F.R. § 4.68.  The Rating Schedule provides for a 60 percent rating for amputations at the knee level.  See 38 C.F.R. § 4.71a, DC 5162.  Therefore, the Veteran's combined ratings for all disabilities of the left extremity at and below the knee cannot exceed 60 percent.

Utilizing the combined ratings table located at 38 C.F.R. § 4.25, the Veteran has a combined rating of 40 percent prior to February 3, 2012, for his left lower extremity disabilities at or below the knee level.  From that date onwards, he has a combined rating of 60 percent.  However, the ratings from February 3, 2012 (30 percent for limitation of knee extension, 20 percent for peroneal nerve neuralgia, 10 percent for knee instability, and 10 percent for knee scars) combine to "55" percent under the provisions of the combined ratings table, which is then rounded up to 60 percent.  Because combined ratings are converted to the nearest degree divisible by 10, he is eligible for higher ratings for this knee, but only until such ratings combine to "64" under the combined ratings table, which is converted down to 60.  The assignment of a higher rating that results in a combined rating of "65" or greater is not permitted.

According to DC 5260, a 10 percent rating is assigned when flexion is limited to 45 degrees.  A 20 percent rating is assigned when flexion is limited to 30 degrees.  And a 30 percent rating is assigned when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

Under DC 5261, a 30 percent rating is assigned for limitation of extension of the leg to 20 degrees.  A higher 40 percent rating is assigned for limitation of extension of the leg to 30 degrees.  38 C.F.R. § 4.71a, DC 5261.

VA's General Counsel held that separate ratings under 38 C.F.R. § 4.71a, DC 5260 (limitation of flexion of the leg) and under DC 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOPGCPREC 9-2004 (September, 2004).  Therefore, the Board will consider whether, in addition to the currently assigned rating for extension, whether a separate rating for flexion is also warranted.


VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided in DeLuca must be followed in adjudicating claims where a rating under the DCs governing limitation of motion should be considered.  However, when evaluating the reduction of excursion due to pain, not all painful motion constitutes limited motion.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-40 (2011).  Pain on motion can only be characterized as limiting pain constituting functional loss when the evidence shows the pain actually affects some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, or endurance.  Id., at 37.  In other words, pain may cause a functional loss, but pain, by itself, does not constitute a functional loss.  Id., at 36.  Moreover, when the DC is not predicated on the loss of range of motion, or the Veteran already has the highest available rating based on restriction of motion, the provisions regarding pain in 38 C.F.R. §§ 4.40 and 4.45 do not apply.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

In this case, the evidence of record does not reflect limitation of extension greater than 20 degrees.  A January 2008 VA examination recorded 20 degrees of extension during active range of motion testing, with the onset of pain at 20 degrees.  Private records dated August 2008 reflect range of motion within normal limits.  During a January 2013 VA examination, extension was 5 degrees, with the onset of pain at 5 degrees.  A December 2013 examination conducted by the Veteran's private physician noted extension limited to 20 degrees, with the onset of pain at 20 degrees.  There is no evidence that extension is limited to the 30 degrees necessary for the higher 40 percent rating under DC 5261.


With respect to DC 5260, flexion was to 50 degrees during the January 2008 VA examination, even when accounting for painful motion.  Private records dated in August 2008 reflect normal range of motion.  The January 2013 VA examination noted flexion of 95 degrees, with the onset of pain at 90 degrees, so just shy of that.  None of these findings rise to the level of a compensable rating under DC 5260.

However, the December 2013 private examination documented flexion of 40 degrees, with the onset of pain at 20 degrees (so at the half way point).  The Veteran had severe pain with motion and was unable to perform repetitive testing.  These findings, which reflect functional limitation to 20 degrees of flexion, are consistent with a 20 percent rating under DC 5260.

Notably, the assignment of a 20 percent rating under DC 5260 as of December 9, 2013, the date of that private examination, results in a percentage of "64" under the combined ratings table.  38 C.F.R. § 4.25.  Therefore, additional ratings for the knee cannot be awarded as of that date.

Nevertheless, DC 5257 addresses "other" knee impairment, including lateral instability or recurrent subluxation.  A 10 percent rating is assigned for slight consequent impairment.  A 20 percent rating is assigned for moderate impairment, and a 30 percent rating for severe impairment.  38 C.F.R. § 4.71, DC 5257.

These descriptive words "slight," "moderate," and "severe" are not defined in the Rating Schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  It should also be noted that use of such terminology by VA examiners or other physicians, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.


The evidence in this case, however, does not reflect "moderate" or "severe" left knee instability prior to December 9, 2013.  The January 2008 VA examination noted just relatively mild ACL laxity.  And although the Veteran reported in a contemporaneous January 2008 statement that his knee would give out, the extent of his impairment is contemplated by the currently-assigned 10 percent rating under DC 5257.  Although the diagnosis of "mild" laxity by VA examiner is not dispositive, it is nonetheless probative in assessing the level of instability present, and the Board finds this description of the instability akin to "slight".  Moreover, private records dated in August 2008 indicate no evidence of subluxation, dislocation, or laxity.  The January 2013 VA examination also documented no instability, dislocation, or subluxation.  Therefore, left knee instability greater than "mild" or "slight" was not demonstrated prior to December 9, 2013.  To the extent findings recorded on that date indicate greater levels of instability, a higher rating under DC 5257 nonetheless is precluded under the amputation rule (38 C.F.R. § 4.68), as discussed above.

The Board also has considered other DCs pertaining to the knee and leg.  However, there is no evidence of knee ankylosis (DC 5256) or genu recurvatum (DC 5263).  Ratings under DC 5258 (dislocated semilunar cartilage) and DC 5259 (removal of semilunar cartilage, symptomatic) would violate VA's rule against pyramiding, in light of the currently-assigned ratings under DCs 5257, 5260, and 5261.  See 38 C.F.R. § 4.14.  To the extent that the December 2013 private examination also noted stress changes to the tibia associated with the Veteran's knee injury, a separate rating under DC 5262 would also violate the amputation rule.
	
B.  Hypertensive Vascular Disease

The Veteran is currently assigned a 10 percent rating under DC 7101 for his hypertensive vascular disease.  A 10 percent rating is assigned for diastolic pressure predominantly 100mm or more, systolic pressure predominantly 160mm or more, or for an individual with a history of diastolic pressure predominantly 100mm or more who requires continuous medication for control.  A 20 percent rating is assigned for diastolic pressure predominantly 110mm or more or systolic pressure predominantly 200mm or more.  A 40 percent rating is assigned for diastolic pressure predominantly 120mm or more.  A 60 percent rating is assigned for diastolic pressure predominantly 130mm or more. 38 C.F.R. § 4.104, DC 7101.

A diagnosis of hypertension must be confirmed by readings two or more times on at least three different days.  Id. at Note (1).  However, Note (1) applies only to confirming the existence of hypertension and is not required for an adequate rating examination.  Gill v. Shinseki, 26 Vet. App. 386, 391 (2013).

The evidence in this case contains numerous blood pressure readings taken during the appeal period.  However, at no point was either systolic pressure 200mm or more or diastolic pressure 110mm or more.  Private records from December 2007 reflect readings of 130/90 and 153/87.  A January 2008 VA examination recorded readings of 150/102, 150/95, and 149/95.  In VA treatment records dated in February 2008 and September 2008, the Veteran reported outside readings of systolic pressure no greater than the 130's, and diastolic pressure no greater than 95.  A January 2010 VA examination recorded readings of 150/102, 146/99, and 140/102.  A January 2013 VA examination, obtained as part of a separate 
heart-related claim, noted blood pressure of 150/100.  Again, the Board notes that numerous other blood pressure readings are contained in the record, but none reflect findings consistent with the higher 20 percent rating.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each and every piece of evidence).

These findings are confirmed by the Veteran's December 2013 hearing testimony, in which he acknowledged that his medical history was consistent with the criteria for the currently-assigned 10 percent rating.  See December 2013 Travel Board Hearing Transcript at 16.

For these reasons and bases, a rating higher than 10 percent for the hypertensive vascular disease is unwarranted.


C.  Extra-schedular Consideration

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether he is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of this schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

As part of the evaluation for an extra-schedular rating, the Board has considered the provisions of Mittleider v. West, 11 Vet. App. 181, 182 (1998), which holds that the benefit-of-the-doubt rule applies to determinations of whether a symptom should be attributed to a service-connected condition.  To this end, the Board has attributed all potentially service-connected symptoms to the Veteran's service-connected conditions in considering whether he is entitled to an extra-schedular rating.

According to the regulation, an extra-schedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  See also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996). And although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).


According to Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the Rating Schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's knee disabilities and hypertensive vascular disease with the established criteria found in the Rating Schedule for these disabilities shows that the rating criteria reasonably describes his disability level and symptomatology, as discussed above.  The rating criteria specifically contemplate the limitation of motion and instability associated with his left knee disability, as well elevated blood pressure readings associated with hypertensive vascular disease.  The Veteran has not identified any additional symptoms associated with that vascular condition.  There is no indication that his conditions result in any symptoms that fall so far outside the purview of the Rating Schedule as to render it inadequate.


III.  Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing entitlement to service connection generally requires having competent and credible evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship, i.e., a nexus, between the disease or injury in service and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).  See also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Service connection is also warranted on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b) (2014).  A finding of secondary service connection requires competent and credible evidence linking the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

Here, the Veteran contends that his left knee disability requires use of a cane, including assisting with ambulation, which in turn affects his right shoulder to the point that he now has additional disability involving this shoulder.  December 2013 Hearing Transcript at 23.  VA examinations in October 2008 and August 2014 diagnosed right shoulder tendonitis/bursitis and supraspinatus tendinosis, respectively.  The August 2014 examiner further stated that this supraspinatus condition was not caused or aggravated by the use of a cane.  She explained that the supraspinatus muscle inserts on top of humerus head and works in lifting things, not pushing down (as with a cane).  Using a cane might put some transient strain on the soft tissue in the joint capsule itself, but would not result in changes of this condition.


The Veteran also submitted an April 2014 private opinion, however, which contrarily stated that his right shoulder condition is at least as likely as not related to the use of a cane for his left knee disability.  This commenting physician explained that proper usage of a cane involves using the cane on the opposite side of the injured body part, and that the Veteran was in compliance with these instructions.  But she further indicated that persistent cane usage is known to absorb some of the impact force associated with ambulation by transferring weight towards the body's center of gravity and away from the left leg, resulting in greater than normal "wear and tear."  In support of her opinion, she attached medical literature showing elevated prevalence of shoulder pain among patients using crutches or canes.

According to the Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  In this case, the Board finds the April 2014 private opinion and August 2014 VA opinion to be of equal probative value, as both are consistent with the other evidence in the claims file in their own way, and both provide clear, logical rationales supporting the underlying conclusion reached, though differing.  

As a result, the evidence is in equipoise as to whether the Veteran's left knee disability, especially the resultant ambulation with a cane, is causing or is at the very least aggravating his right shoulder disability.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, resolving all doubt in the Veteran's favor, service connection for right shoulder tendonitis and bursitis, the diagnosis of record at the time of the April 2014 opinion, is granted.



ORDER

A rating higher than 30 percent for left knee limitation of extension, and a rating higher than 10 percent for left knee instability, are denied.

But a separate 20 percent rating for left knee limitation of flexion is granted from December 9, 2013, onwards, subject to the statutes and regulations governing the payment of VA compensation.

A rating higher than 10 percent for hypertensive vascular disease is denied.

However, service connection for right shoulder tendonitis and bursitis as secondary to the service-connected left knee disability is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


